Citation Nr: 0817689	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  In a July 2007 decision, the Board 
found that new and material evidence had been submitted to 
reopen the claim and remanded for further development.  The 
claim has now returned to the Board for consideration on the 
merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claim for entitlement to service 
connection for a back disorder must be remanded again for 
further development.  In July 2007, the Board remanded for a 
VA examination to determine the nature and etiology of any 
back disorder that may be present.  The examiner was 
specifically requested to review all pertinent records 
associated with the claims file, including the service 
medical records and private medical records.  

Turning to the November 2007 VA examination that was 
undertaken pursuant to the July 2007 remand, the examiner 
diagnosed the veteran with multi-level lumbar disc disease 
with chronic back pain and left L4 radiculopathy.  The 
examiner concluded that the veteran's current back condition 
was less likely as not due to or a result of back pain during 
service in 1962.  The examiner reasoned that the veteran's 
current back disability was less likely as not due to his in-
service back problems because he was able to continue to 
perform as a Marine including a combat tour subsequent to his 
reported back problems, a back condition was not found at the 
time of discharge, and his current back problems are related 
to lumbar disc disease.  The examiner elaborated that the 
reported lumbar instability and sciatic nerve tenderness 
found on the June 1967 VA examination would not be signs of 
lumbar disc disease and thus probably not related to the 
current condition.  The examiner clarified that it would be 
difficult to say this with certainty given the unavailability 
of CT or MRI at that time.  

However, the Board notes that the June 1967 VA examination 
did contain a radiographic report which showed that the 
lumbosacral spine showed no bone or joint pathology but it 
was indicated that the veteran had spondylolisthesis.  
Further, although the November 2007 examiner indicated that 
he reviewed the veteran's claims file and medical records, 
the Board notes that he also did not comment on a November 
1966 private record from W.W.F., M.D.  Following an x-ray 
examination, Dr. W.W.F. diagnosed the veteran with possible 
early degeneration of the lower lumbar disc.  The Board finds 
the lack of consideration of the November 1966 report 
particularly significant because it is a record of the 
condition of the veteran's back approximately three months 
after his separation from service in August 1966.  The Board 
concludes that because there is no indication in the November 
2007 examination report that the examiner considered either 
the November 1966 finding of Dr. W.W.F. or the June 1967 
radiographic report, which both provide additional 
information regarding the state of the veteran's back shortly 
after his separation from service, a remand for another 
examination is necessary.  

The Board also notes that the veteran stated in September 
2007 that he had back surgeries at the Minneapolis VAMC in 
August 2005, July 2006, and October 2007.  Although the 
October 2007 VA records are in the veteran's claims file, the 
August 2005 and July 2006 VA records are not.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, on remand records of the veteran's 
back surgeries should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the records 
of the veteran's August 2005 and July 2006 
back surgeries from the Minneapolis VAMC 
and any other pertinent records identified 
by the veteran and associate them with the 
claims file.

2.  The veteran should be afforded an 
additional VA examination to determine the 
nature and etiology of any back disorder 
that may be present, to include multi-
level lumbar disc disease with chronic 
back pain and left L4 radiculopathy as 
found by the November 2007 VA examiner.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service medical 
records, VA records, and private medical 
records.  For each disorder identified, to 
include multi-level lumbar disc disease 
with chronic back pain and left L4 
radiculopathy, the examiner should comment 
as to whether it is at least as likely as 
not that the disorder is causally or 
etiologically related to his 
symptomatology in service (December 1958 
to August 1966) or is otherwise related to 
a disease or injury incurred in military 
service. 

In particular, when considering whether it 
is as least as likely as not that the 
veteran's current back disability is 
related to his service, the examiner 
should consider the November 2007 VA 
examination in its entirety, to include 
the diagnosis of multi-level lumbar disc 
disease with chronic back pain and left L4 
radiculopathy and opinion that the current 
back condition was less likely as not due 
to or a result of back pain during service 
in 1962.  The examiner should also 
specifically consider the in-service 
finding of possible strain and pain in the 
lower lumbar area in December 1961; 
November 1966 x-ray results and diagnosis 
of possible early degeneration of the 
lower lumbar disc from private record from 
W.W.F., M.D.; and the June 1967 VA 
examination findings of lumbosacral 
instability with right side symptomatic 
sciatic irritation and radiographic report 
which showed that the lumbosacral spine 
showed no bone or joint pathology but 
indicated that the veteran had 
spondylolisthesis. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



